  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                 )
                                         )       CRIMINAL ACTION NO.
        v.                               )          2:18cr109-MHT
                                         )               (WO)
ANTONIO OSCAR TATUM                      )

                             OPINION AND ORDER

    The government has filed a motion to continue the

trial    of     defendant         Antonio      Oscar    Tatum.     For     the

reasons       set    forth    below,     the    court    finds    that    jury

selection       and    trial,      now   set    for    February    4,    2019,

should be continued pursuant to 18 U.S.C. § 3161(h)(7).

    While the granting of a continuance is left to the

discretion of the trial judge, see United States v.

Stitzer,       785    F.2d    1506,      1516    (11th Cir. 1986),        the

court    is    limited       by   the    requirements      of    the    Speedy

Trial Act, 18 U.S.C. § 3161.                 The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
             indictment with the commission of an
             offense shall commence within seventy
             days from the filing date (and making
             public)   of    the   information   or
             indictment, or from the date the
          defendant   has   appeared  before   a
          judicial officer of the court in which
          such charge is pending, whichever date
          last occurs.”

§ 3161(c)(1).      The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”      §     3161(h)(7)(A).             In    granting   such     a

continuance,      the   court      may    consider,        among   other

factors, whether the failure to grant the continuance

“would deny counsel for the defendant ... reasonable

time necessary for effective preparation, taking into

account      the        exercise         of         due     diligence.”

§ 3161(h)(7)(B)(iv).

     The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Tatum in a speedy trial.                   In

its motion for continuance, the government indicates

that the forensic analysis of DNA evidence in this case

is   still   in    progress.        Based      on    the   pending    DNA


                                   2
analysis    and    representations        made        on    the    record      on

January 29, 2019, the court finds that additional time

is    necessary    for     Tatum    and       his    counsel       to     review

sufficiently       the       evidence           once        the         forensic

laboratory’s      analysis    is    complete.              Tatum    does      not

oppose a continuance.          Therefore, the court concludes

that a continuance is warranted to enable parties to

prepare effectively for trial.

                                        ***

      Accordingly, it is ORDERED as follows:

      (1) The government’s motion to continue (doc. no.

91) is granted.

      (2)   The   jury     selection      and       trial,   now        set   for

February 4, 2019, are reset for March 11, 2019, at

10:00 a.m., in Courtroom 2FMJ of the Frank M. Johnson

Jr.    United     States     Courthouse         Complex,          One    Church

Street, Montgomery, Alabama.

      DONE, this the 30th day of January, 2019.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE


                                    3
